           Case 1:18-cv-00993-RA-SLC Document 136 Filed 01/19/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 ANNAMARIE TROMBETTA,                                                DATE FILED: 1-19-21

                              Plaintiff,
                                                                    18-CV-993 (RA)
                         v.
                                                                        ORDER
 NORB NOVOCIN, et al.

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On January 15, 2021, Plaintiff filed an affidavit of service, averring that she had successfully

served process on Defendants William Sieppel and Worthpoint Corporation. See Dkt. 133.

Defendants William Sieppel and Worthpoint Corporation are therefore ordered to notify the Court

whether they intend to challenge the sufficiency of this service of process. They shall do so no later

than January 22, 2021. If they do not intend to challenge the sufficiency of this service of process,

then they shall also inform the Court whether (1) they intend to file another motion to dismiss for

failure to state a claim or (2) they will continue to rely on those portions of their June 29, 2020 motion

to dismiss that address their Rule 12(b)(6) argument. See Dkt. 60.

SO ORDERED.

Dated:      January 19, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
